Exhibit 10.2

 

AMENDMENT AND TERMINATION AGREEMENT

 

This AMENDMENT AND TERMINATION AGREEMENT (this “Amendment and Termination
Agreement”), dated as of October 7, 2013 amends and terminates that certain
Shareholder Agreement, dated as of April 19, 2011, as amended, modified or
supplemented (the “Shareholder Agreement”), by and between Seagate Technology
plc, a company incorporated under the laws of Ireland (“Company”) and Samsung
Electronics Co., Ltd., a company organized under the laws of the Republic of
Korea (“Shareholder”).  Company and Shareholder are sometimes referred to herein
as the “Parties” and each individually as a “Party.” Capitalized terms not
defined herein have the meanings set forth in the Shareholder Agreement.

 

R E C I T A L S

 

WHEREAS, Section 6.5(a) of the Shareholder Agreement provides in pertinent part
that any provision of the Shareholder Agreement may be amended if such amendment
is in writing and signed by the Company and Shareholder.

 

WHEREAS, the Company and Shareholder have entered into a Share Redemption
Agreement dated as of October 7, 2013 (the “Share Redemption Agreement”)
pursuant to which the Company shall purchase and redeem 32,700,000 of the
ordinary shares of the Company held by Shareholder (the “Share Redemption”).

 

WHEREAS, the Parties now desire, in connection with entering into the Share
Redemption Agreement, to (i) amend the Shareholder Agreement, such amendment to
be effective immediately prior to and contingent upon the Closing (as such term
is defined in the Share Redemption Agreement) (the “Closing”), (ii) terminate
the Shareholder Agreement, such termination to be effective as of and contingent
upon the Closing with certain terms surviving such termination, and (iii) waive
and release any and all claims, causes of action, and rights as against one
another arising under the Shareholder Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the Parties hereby agree as follows:

 

A G R E E M E N T

 

1.                                      Amendment to Shareholder Agreement. 
Notwithstanding anything to the contrary contained in the Shareholder Agreement:

 

(a)                                 Section 6.5 of the Shareholder Agreement is
hereby amended and restated in its entirety to read as follows:

 

“This Agreement may be amended or terminated if, and only if, such amendment or
termination agreement is in writing and signed by Company and Shareholder.  Any
provision

 

--------------------------------------------------------------------------------


 

of this Agreement may be waived by the Party against whom the waiver is to be
effective.  Notwithstanding anything to the contrary contained in the
Shareholder Agreement, if this Agreement is terminated pursuant to Section 6.5,
all rights and obligations of the Parties hereunder (except for Section 1.1
(Certain Definitions), Section 1.2 (Rules of Construction), Section 3.2
(Restrictive Legends; Securities Law Compliance), Section 3.3(a) (Procedures for
Transfer; Right of First Refusal), Section 3.4 (Applicability to Other
Securities), Article IV (Registration), Article VI (Miscellaneous), and Appendix
A (Definitions and Index of Defined Terms) (such provisions are collectively
referred to as the “Surviving Sections”) which Surviving Sections shall remain
in full force and effect in accordance with their respective terms) shall
terminate.”

 

(b)                                 Section 4.1(a) of the Shareholder Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(a) Subject to the provisions of this Article IV, to the extent not prohibited
by any applicable law or applicable interpretation of the Staff of the SEC, on
or prior to November 8, 2013 (the “Extended Release Date”), Company shall effect
the registration under the Securities Act of all of Shareholder’s Registrable
Securities on or prior to the Extended Release Date; provided, however, that if
the Extended Release Date occurs when there is a Material Pending Event, then
Company may postpone the filing of a Registration Statement for a period not to
exceed 90 consecutive calendar days from the Extended Release Date upon
providing Shareholder with written notice of such postponement (which notice
need not include a statement of the reason for such postponement).  Shareholder
shall keep confidential any communications received by it from Company regarding
the postponement pursuant to this Section 4.1(a) (including the fact of the
postponement).”

 

(c)                                  The address for notices and other
communications under the Shareholder Agreement for Wilson Sonsini Goodrich &
Rosati that is set forth in Section 6.6(b) of the Shareholder Agreement is
hereby amended and restated as follows:

 

“Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Facsimile:                 +1-650-493-6811

Attention:                 Larry W. Sonsini

Mark B. Baudler”

 

2

--------------------------------------------------------------------------------


 

(d)                                 The address for notices and other
communications under the Shareholder Agreement for the Company that is set forth
in Section 6.6(b) of the Shareholder Agreement is hereby amended and restated as
follows:

 

Seagate Technology Public Limited Company

38/39 Fitzwilliam Square

Dublin 2

Ireland

Facsimile:                 +1- 408-658-1772

Attention:                 Kenneth Massaroni

 

2.                                      Termination of Shareholder Agreement. 
The Shareholder Agreement, as amended by Section 1 of this Amendment and
Termination Agreement, is hereby terminated pursuant to Section 6.5 thereof,
which termination shall be effective as of and contingent upon the Closing, and
no Party thereto shall have any surviving obligations, rights or duties
thereunder, other than the Surviving Sections (as amended hereby) as
specifically provided for in Section 6.5 thereof (as amended hereby), which
shall remain in full force and effect in accordance with their respective terms
(the “Surviving Rights”).  For the avoidance of doubt, and notwithstanding any
express language in any section of the Shareholder Agreement, all sections of
the Shareholder Agreement other than the Surviving Sections shall terminate
effective upon the termination of the Shareholder Agreement.

 

3.                                      Waiver of Claims.  Effective as of and
contingent upon the Closing, each Party (each, a “Releasor Party”) hereby
irrevocably waives and releases and discharges each other Party and its
Affiliates (each, a “Released Party”) from and against any and all claims,
causes of action, demands, orders, obligations and rights (other than with
respect to the Surviving Rights, to which such waiver and release shall not
apply) both at law and in equity, in each case arising under the Shareholder
Agreement, as amended by Section 1 of this Amendment and Termination Agreement,
that Releasor Party has as of the Closing, has ever had or at any time could
have asserted against any of the Released Parties, whether in law, equity or
otherwise, whether known or unknown, suspected or unsuspected (the “Released
Claims”).  Notwithstanding anything to the contrary contained herein (except as
expressly waived in Section 4 herein), this release shall not operate to
discharge or release the Released Parties from, and the Released Claims shall in
no event include, any rights or claims that a Releasor Party may have against
any Released Party in any capacity other than as a Party hereto (including under
any other Contract such Party may have with any Released Party in any other
capacity).

 

4.                                      Governing Law.  This Amendment and
Termination Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
principles of conflict of laws thereof.

 

5.                                      Counterparts; Effectiveness.  This
Amendment and Termination Agreement may be signed in any number of counterparts
and the signatures delivered by telecopy, each of which shall be an original,
with the same effect as if the signatures were upon the same instrument and
delivered in Person.  This Amendment and Termination Agreement shall become
effective immediately prior to, and its effectiveness shall be contingent upon
the occurrence of, the Closing.  In the event the

 

3

--------------------------------------------------------------------------------


 

Share Redemption Agreement is terminated prior to the occurrence of the Closing,
this Amendment and Termination Agreement shall be void ab initio.

 

6.                                      Severability.  If any provision of the
Amendment and Termination Agreement is held to be invalid or unenforceable at
law, all other provisions of the Amendment and Termination Agreement shall
remain in full force and effect.  Upon any such determination, the Parties agree
to negotiate in good faith to modify this Amendment and Termination Agreement so
as to give effect to the original intent of the Parties to the fullest extent
permitted by applicable law.

 

7.                                      Modification.  This Amendment and
Termination Agreement may not be altered, amended or modified in any way except
by a written instrument referencing this Amendment and Termination Agreement
signed by all Parties.

 

[Remainder of this page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment and
Termination Agreement to be duly executed by their respective authorized
signatories thereunto duly authorized as of the date first above written.

 

 

 

SEAGATE TECHNOLOGY PLC

 

 

 

 

 

By:

/s/ Patrick J. O’Malley

 

 

Name: Patrick J. O’Malley

 

 

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment and Termination Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment and
Termination Agreement to be duly executed by their respective authorized
signatories thereunto duly authorized as of the date first above written.

 

 

 

SAMSUNG ELECTRONICS CO., LTD.

 

 

 

 

 

By:

/s/ Kyeong Seak Ok

 

 

Name: Kyeong Seak Ok

 

 

Title: EVP

 

[Signature Page to Amendment and Termination Agreement]

 

--------------------------------------------------------------------------------